United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-1849
                      ___________________________

                           Phillip Dewayne Stewart

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

A. Murphy, Doctor, Ouachita River Unit and CCS Medical; Ray Hobbs, Director,
 Arkansas Department of Correction; D R Young, Infirmary Manager, Ouachita
 River Unit, ADC; Kimberly Kellogg, Nurse, Ouachita River Unit, ADC; Reta
                 Douglas, Nurse, Ouachita River Unit, ADC

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                         Submitted: November 4, 2015
                           Filed: November 9, 2015
                                [Unpublished]
                                ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas inmate Phillip Dewayne Stewart appeals the district court’s1 dismissal
of his 42 U.S.C. § 1983 action, for failure to state a claim upon which relief may be
granted, and on the basis of sovereign immunity. After careful de novo review, we
conclude that Stewart’s complaint was properly dismissed. See McAdams v.
McCord, 584 F.3d 1111, 1113 (8th Cir. 2009) (standard of review); Trevelen v. Univ.
of Minn., 73 F.3d 816, 818 (8th Cir. 1996) (sovereign immunity). Accordingly, we
affirm. See 8th Cir. R. 47B. We also deny Stewart’s motion for appointed counsel.
                       ______________________________




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Mark E. Ford, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-